NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CRISTOBAL HERNANDEZ, Jr.,                       No. 18-16113

                Plaintiff-Appellant,            D.C. No. 2:11-cv-01945-JAT

 v.
                                                MEMORANDUM **
DOUG DUCEY*, Governor of the State of
Arizona, in his official capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                            Submitted July 15, 2019***

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Cristobal Hernandez, Jr. appeals pro se from the district court’s order

denying his motions for relief from the judgment in his action alleging various



      *
            Doug Ducey is substituted for his predecessor, Janice K. Brewer, as
Governor of the State of Arizona. See Fed. R. App. P. 43(c)(2).
      **
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
federal and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Navajo Nation v. Dep’t of the Interior, 876 F.3d 1144, 1173 (9th

Cir. 2017). We affirm.

      The district court did not abuse its discretion by denying Hernandez’s post-

judgment motions because Hernandez failed to demonstrate the extraordinary

circumstances necessary to obtain relief under Fed. R. Civ. P. 60(b). See id. (“Rule

60(b) relief should be granted sparingly [and] only where extraordinary

circumstances prevented a party from taking timely action to prevent or correct an

erroneous judgment.” (citation, internal quotation marks, and emphasis omitted)).

      To the extent Hernandez appeals the district court’s judgment entered on

September 10, 2013, it was previously affirmed by this court in Hernandez v.

Brewer, 658 F. App’x 837 (9th Cir. 2016) and cannot be reexamined. See S. Or.

Barter Fair v. Jackson County., 372 F.3d 1128, 1136 (9th Cir. 2004) (“The law of

the case doctrine . . . precludes a court from reexamining an issue previously

decided by the same court . . . .”). To the extent Hernandez appeals post-judgment

orders entered by the district court prior to May 14, 2018, this court lacks

jurisdiction over such orders because any notice of appeal concerning them was

untimely. See 28 U.S.C. § 2107(a); United States v. Sadler, 480 F.3d 932, 937 (9th

                                          2                                      18-16113
Cir. 2007) (requirement of timely notice of appeal is jurisdictional).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                          3                                       18-16113